Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-25 are pending in this application.  

2.   Claim 20 is objected to because of the following informalities: It appears that claim 20 should depend on previous claim 1. Appropriate correction is required. Claim 22,23 and 25 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent other claims.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.   Claim 20 recites the term “the marsupial robots” fails to provide proper antecedent basis for the claimed subject matter.  Correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.   Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laury et al. (2019/0228375), hereon referred as Laury. 

   With regard to claim 1, Laury teaches a delivery truck (120) designed to follow routes (see abstract)  to deliver mail or packages using a human to walk to the mail reception  container/location (reads on p[0016-0018]) comprising: a truck (102) that includes a drive by wire kit (see p[0045]); a database storing the collection routes (reads on fig. 4b and 6Aand p[0035], the vehicle stores stop location and route information); a mechanism for detecting the position of the human which picks up the mail/packages from the truck and walks them to the mail receptacle (mailbox or otherwise) (reads on the ability of the location circuit 612 to determine and locate the delivery recipient see 

   With regard to claim 2, Laury further teaches wherein the control system takes under consideration the location of 2 or more humans delivering the mail (reads on fig. 2, the different location can a person waiting to make the delivery).

  With regard to claim 3, Laury further teaches wherein the control system controls the speed so that the distances are minimized, taking under consideration that when the human is travelling from the truck to the mailbox, the packages may be heavy, while when the delivery person returns to the truck, he/she may not be carrying a load, the distances are weighted differently for “full” and “empty” bins (reads on p[0013,0018, 0047, 0059 or 0062, clearly a robot can be dispense if a heavy load is detected).


  With regard to claim 4, Laury further teaches wherein the truck is also equipped with a mailbox/mail receptacle detector, or alternatively it remembers the location of the previous delivery (reads on p[0047 or 0084, mailbox or compartment with a lock).



  With regard to claim 6, Laury further teaches wherein the truck is equipped with sensors that detect if an obstacle is on the route and a controller that automatically stops if the a-priori routes are blocked (reads on p[0030], the vehicle can be re-routed based on the traffic condition, such as road closed or heavy traffic).

 With regard to claim 7, Laury further teaches wherein the controller is aware of the rules of the road and the truck automatically obeys the rules of the road (reads on the ability of the GPS to detect streets and rules, seep[0028,0030 and 0079-0080]).

  With regard to claim 8, Laury further teaches wherein the location of the mailman (human/s) is sensed using GPS or ranging radios, or LADAR, or stereo vision, or is detected using an EO or IR camera (see p[0028,0030, 0079-0080 or 0130]).

   With regard to claim 9, Laury further teaches wherein the control system advises the human to get into or out of the truck at the end or beginning of the route (reads on figs. 3 ad 4, and the description thereof, allows the user or human to one a compartment for delivery).



  With regard to claim 11, Laury further teaches wherein the control system takes under consideration if the human may be sorting mail in the truck while in motion and control speeds and acceleration rates accordingly (reads on p[0063, which describes how deliveries can be sorted).

  With regard to claim 12, Laury further teaches wherein the truck waits longer at location that have more deliveries or where the human must make multiple trips to carry the packages (reads on p[0063], reads on the loading sequence).

   With regard to claim 13, Laury further teaches wherein the human uses an interface (switch/verbal/hand gesture) to indicate to the controller in the truck to move to the next location (reads on the interface described in p[0017,0037]). 
  With regard to claim 14, Laury further teaches wherein the controller in the truck automatically avoids stationary obstacles on the route (reads on p[0030], such as road conditions).

   With regard to claim 15, Laury further teaches wherein the controller in the truck has some freedom to adjust the side separation with respect to the route of the truck 
 
  With regard to claim 16  , Laury further teaches wherein the controller takes under consideration that parked cars on the side of the road may create a barrier that does not allow the human with the packages to traverse, and positions the truck in areas where there is sufficient space for the human to cross from the road to the curb (reads on figs. 2, 4a-4b and 5a-5b, and p[0030 and 0034]).

    With regard to claim 17, Laury further teaches wherein the human has an interface that can command the truck to automatically move forwards or backwards along the route (reads on p[0030] and figs. 4a and 6a, zone adjustment).

   With regard to claim 18, Laury further teaches wherein the truck has different opening for different types of packages and the truck will control its position along the route taking under consideration the delivery type and the relative position of the opening in the truck for that type of package (reads on figs. 3 and 4a, the different compartment is open according to the delivery schedule).

   With regard to claim 19, Laury further teaches where the humans delivering the mail/packages are replaced with robotic systems. These robotic systems load the package, un-dock from the truck, take them to the delivery location, deliver the 

   With regard to claim 20, Laury further teaches where the marsupial robots do not dock in between deliveries, only when battery is low, or when they need to get new packages  (inherently reads on p[0047 and 0063}, using robots for dispensing or loading).

   With regard to claim 21, Laury further teaches where there are different kinds of marsupial robots that may be specialized depending on the package type, or load type (inherently reads on p[0047 and 0063}, using different robots for dispensing or loading).

   With regard to claim 22, Laury further teaches where the robots or the human not only deliver mail, but also collect mail from the location(inherently reads on p[0047 and 0063}, using different robots for dispensing or loading mail received).
 .
  With regard to claim 23, Laury further teaches where the truck has a detector that can determine if the location has mail/packages to be picked up (red flag up by the side of the mailbox, RFID tag, specialized communication mechanism).


With regard to claim 24, Laury further teaches where the marsupial robots or the truck weight the packages before dropping it on the truck (inherently reads on p[0040,0047, 0049, 0062 or 0083], the pickup package can be weight).


With regard to claim 25, Laury further teaches where the number of packages, weight, volume and/or type is used as part of an accounting system to charge the customer for the service (reads on p[0034, 0040,0043,0047,0049, 0062 or 0083], cost condition is determined). 

                                        Conclusion  
5.   The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
    King et al. (10,650,621) teaches an interface with a vehicular controller area network.
    Byers et al. (2016/0235236) teaches a smart postal box in support of autonoimous delivery nodes.
    Myllymaki (9,256,852) teaches an autonomous delivery platform.

.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.



/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
February 08, 2022